In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1817 
NATIONAL FOUNDATION FOR SPECIAL NEEDS INTEGRITY, INC., 
                                       Plaintiff‐Appellee, 

                                  v. 

DEVON REESE, as Personal Representative for the  
Estate of Theresa A. Givens, 
                                       Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
          No. 1:15‐cv‐00545 — Tanya Walton Pratt, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 27, 2017 — DECIDED FEBRUARY 7, 2018 
                ____________________ 

   Before RIPPLE, SYKES, and HAMILTON, Circuit Judges. 
   HAMILTON,  Circuit  Judge.  In  this  case,  we  apply  Indiana 
law  to  a  trust  agreement  to  determine  who  receives  the  re‐
mainder funds upon the beneficiary’s death. Plaintiff National 
Foundation for Special Needs Integrity signed an agreement 
with Theresa Givens establishing a trust that the Foundation 
was to manage for her benefit while she lived. In the agree‐
ment, Givens named herself as the only contingent remainder 
2                                                       No. 17‐1817 

beneficiary. Givens died just a month after funding the trust, 
leaving more than $234,000 in the trust. 
    By naming herself, Givens failed to specify a surviving re‐
mainder  beneficiary.  The  Foundation  claims  that  the  agree‐
ment entitles it as trustee to retain any remaining trust assets 
in this situation. Givens’s son, defendant Devon Reese, is the 
representative of her estate. The Estate argues that it is enti‐
tled to the money for the benefit of Givens’s children. The Es‐
tate  argues that the agreement is ambiguous and should be 
construed against the Foundation, and in the alternative that 
the court should use its equitable power to reform, rescind, or 
order deviation from the agreement’s terms. 
    The district court rejected the Estate’s arguments, finding 
that the trust agreement is unambiguous and that the Estate’s 
evidence does  not  warrant  any equitable remedy. The court 
also found that the equitable defense of laches would bar the 
Estate’s equitable theories. We reverse. We find that the trust 
agreement is ambiguous on the key question. Beyond the doc‐
ument, the overwhelming weight of evidence shows that Giv‐
ens intended that any remaining assets pass to her children as 
the beneficiaries of her Estate rather than to the Foundation. 
We therefore remand and direct entry of judgment for the Es‐
tate, without reaching the equitable theories or the laches de‐
fense. On remand the district court will need to award dam‐
ages and prejudgment interest in favor of the Estate. 
I.  Factual and Procedural Background 
     A.  Theresa Givens and Her Assets 
   Theresa Givens was a Missouri resident and was sick for 
many years before she died in November 2011. She suffered 
from  renal  failure,  was  on  dialysis  for  about  ten  years,  and 
No. 17‐1817                                                           3

had experienced multiple strokes. In 2009, she suffered an ad‐
ditional  injury  from  gadolinium  dye,  a  substance  used  in 
MRIs. She then joined a class action related to the dye, with 
the  Missouri  law  firm  Brown  &  Crouppen  as  her  counsel. 
When that suit settled in 2011, Givens received about $255,000 
in net settlement proceeds. 
   B.  The National Foundation for Special Needs Integrity 
    The National Foundation for Special Needs Integrity is an 
Indiana not‐for‐profit corporation that is a trustee for a pooled 
special needs trust. A special needs trust is a type of trust that 
allows individuals with disabilities to avoid losing eligibility 
for  Medicaid,  which  is  means‐tested.  See  42  U.S.C. 
§ 1396p(d)(4)(C).  The  Foundation  acts  as  trustee  for  many 
qualifying individuals across the country. Under federal law, 
the  Foundation  must  pool  all  beneficiaries’  assets  for  pur‐
poses  of  custody,  management,  and  investment.  42  U.S.C. 
§ 1396p(d)(4)(C)(ii).  The  Foundation  must  also  maintain  a 
separate sub‐account for each beneficiary. Id. 
    The  key  feature  of  the  special  needs  trust  is  that,  under 
federal law, trust assets do not count against the beneficiaries’ 
eligibility  for  Medicaid  during  their  lifetimes.  Compare  42 
U.S.C.  § 1396p(d)(3)  (counting  assets  in  certain  trusts  as  in‐
come  and  assets  of  individuals  seeking  Medicaid),  with 
§ 1396p(d)(4)(C) (exempting special needs trusts from this ac‐
counting). But upon a beneficiary’s death, the trustee must re‐
imburse  the  state  for  any  medical  assistance  the  state  pro‐
vided.  § 1396p(d)(4)(C)(iv).  The  trust  agreement  can  direct 
who should receive any assets that might remain after reim‐
bursement. 
4                                                       No. 17‐1817 

     C.  The Trust Agreement 
    On the advice of her lawyers, and to maintain her eligibil‐
ity for Medicaid, Givens agreed to contribute the settlement 
proceeds  to  a  special  needs  trust.  She  signed  an  agreement 
with the plaintiff Foundation in August 2011. The agreement 
identified  the  Foundation  as  the  trustee  and  Givens  as  the 
beneficiary during her lifetime. Givens funded the trust in Oc‐
tober 2011 but died a month later. In this rather unusual case, 
Givens did not owe her state of residence any reimbursement 
upon her death, leaving about $234,000 available to someone. 
This dispute is about what happens to these remaining funds 
that the government does not claim. 
   Section IV of the agreement is titled “Distributions upon 
the Death of a Beneficiary” and states, as relevant here:  
     Except in the event that this Article Fourteen may be in 
     the future amended to effectuate the letter, spirit, and 
     purpose of 42 U.S.C. § 1396p(d)(4)(C)(iv), The National 
     Foundation for Special Needs Integrity, Inc. shall not retain 
     any portion of the Beneficiary’s trust Sub‐Account upon his 
     or  her  death.  Rather,  all  such  amounts  shall  be  reim‐
     bursed  to  the  state  of  Missouri,  by  and  through  the 
     Missouri  Department  of  Health  and  Family  Services, 
     up to the full amount that it has expended on the Ben‐
     eficiary, both before and after the creation of this trust. 
(Emphasis added.) Later in the same section, the Agreement 
states: “If no secondary Contingent/Residual/Remainder Ben‐
eficiaries  survive  or  if  none  are  named  in  Section  V  below, 
then and only then shall said money remain with the trust.” 
    Section V is titled “Contingent/Remainder/Residual Bene‐
ficiaries” and asks the life beneficiary (i.e., Givens) to list “to 
No. 17‐1817                                                       5

whom you would like us to pay out the Remainder of your 
trust  Sub‐Account  should  there  be  any  money  left  after  the 
state of Missouri has been reimbursed for the Medicaid ser‐
vices it has rendered to you during your lifetime.” The agree‐
ment states that the remainder beneficiary can be an individ‐
ual person, an organization, or an entity. On the lines below 
this  text,  someone  wrote  “Theresa  Givens”  as  the  only  re‐
mainder beneficiary. Givens signed the agreement on August 
9,  2011.  The  Foundation  signed  on  August  15,  2011.  Givens 
funded the trust on October 11, 2011 with almost $255,000. 
    The Foundation argues that Sections IV and V together are 
unambiguous and provide that the Foundation will retain the 
remainder if there is no surviving remainder beneficiary. Be‐
cause Givens named herself as the remainder beneficiary, the 
Foundation  argues,  she  must  have  intended  both  (1)  not  to 
name any surviving remainder beneficiary at all, and thus (2) 
to give any remainder to the Foundation. The Estate counters 
that Sections IV and V are ambiguous and that we should con‐
strue the ambiguity in the Estate’s favor. In the alternative, the 
Estate argues that Givens made a mistake warranting refor‐
mation, rescission, and/or deviation from the trust’s terms.  
   D.  Givens’s Children 
    Because trust interpretation is a question of the settlor’s in‐
tent,  Givens’s  relationships  with  her  adult  children—who 
would take through her Estate—have been a focus of this liti‐
gation. The Estate argues that Givens had close relationships 
with her children and must have meant for the money to go 
to them through her Estate. The Foundation counters that the 
agreement itself expresses Givens’s intent to leave the remain‐
der to the trustee. According to the Foundation, Givens’s gen‐
6                                                        No. 17‐1817 

eral  relationship  with  her  children  is  not  sufficient  to  over‐
come  the  agreement’s  text  expressing  Givens’s  intent  at  the 
moment she signed it. 
    The  evidence  shows  that  during  her  life,  Givens  relied 
heavily  on  her  children  for  help  with  her  medical  care  and 
daily living. Reese testified that Givens was unable to drive, 
had trouble standing, was blind in one eye, and “maneuvered 
around in  a chair.” In her final year, Givens lived with her 
children, first with her daughter Whitney and later with her 
son  Stephen.  Whitney  provided  Givens  with  in‐home 
healthcare, prepared her for her dialysis treatments, and took 
her shopping and to appointments. Sons Stephen and Devon 
helped her with tasks and cooked her meals.  
    The  Foundation  does  not  dispute  these  facts.  In  fact,  its 
former  general  counsel  Shane  Service  testified  that  Givens’s 
“main concern was always about her children.” And the rec‐
ord  shows  that  at  least  initially,  Givens  intended  to  spend 
most of her settlement proceeds on her children. She told the 
Foundation in June 2011 that she wanted to buy a home and 
a car for Stephen and a car for Whitney. On July 20, 2011, Giv‐
ens also told her attorneys that she wanted  to buy a car for 
Whitney  and  give  $50,000  to  one  of  her  sons.  On  August  9, 
2011, Givens wrote in the agreement that she wanted to “help 
son”  with  “student  loans.”  And  Reese  testified  that  shortly 
before the surgery that would lead to his mother’s death, she 
told  him  “to  get  that  money  out  of  that  trust  and  help”  his 
siblings. We assume these would not have been permissible 
uses  of  trust  assets  during  Givens’s  life,  see  42  U.S.C. 
§ 1396p(d)(4)(C)(iii), but they show her interest in helping her 
children financially. There is no evidence, apart from the in‐
No. 17‐1817                                                           7

ference drawn from the mistaken designation of Givens her‐
self as the surviving contingent beneficiary in the trust agree‐
ment, that Givens would have wanted to leave her assets to 
the Foundation. 
    The Foundation responds to these facts in two ways: (1) by 
pointing out that they do not definitively reveal Givens’s in‐
tent on August 9, 2011 when she signed the agreement; and 
(2) by relying on one witness who contradicted Reese’s testi‐
mony  about  the  children’s  happy  relationships  with  their 
mother. Andrea McGaughey, a paralegal for Brown & Croup‐
pen, testified that in late July 2011, Givens called to say she 
wanted to fund the trust with the full settlement proceeds be‐
cause she worried that “the kids were going to take the money 
from her and that she was going to be left homeless.” 
    E.  Funding the Trust 
    Givens was initially unsure about funding a special needs 
trust  at  all.  If  she  put  her  money  in  the  trust,  federal  law 
would prevent her from spending it on her children during 
her lifetime. See 42 U.S.C. § 1396p(d)(4)(C)(iii) (requiring as‐
sets in special needs trust to be used “solely for the benefit of 
individuals who are disabled”). But Brown & Crouppen re‐
peatedly told her that if she did not fund a trust, she would 
lose her eligibility for Medicaid. At first, Givens said that she 
needed time to think about the idea. She later requested that 
Brown & Crouppen fund the trust with $184,000 and give her 
the rest of the settlement in cash, which she wanted to use for 
herself and her children. Brown & Crouppen repeated its ad‐
vice to fund the trust with all her settlement proceeds, and on 
July 28, 2011 Givens agreed to do so. 
8                                                       No. 17‐1817 

     Just how Givens actually completed and signed the agree‐
ment is unclear. Reese testified that his mother could not read 
because she had poor vision and was illiterate. Yet someone 
filled in the 19‐page form for Givens. McGaughey signed the 
agreement as a witness, but she swore that the paperwork was 
already filled in when she saw it and that she could not “say 
who completed the Joinder Agreement.” The firm of Brown 
& Crouppen, although it persuaded Givens to put her settle‐
ment  money  in  the  trust,  denies  having  advised  her  on  the 
agreement’s contents or reviewed the signed copy (with the 
obviously mistaken beneficiary designation) before forward‐
ing it to the Foundation. However the agreement transpired, 
the trust was funded on October 11, 2011 with $254,847.76.  
     F.  Procedural History 
    Givens  died  intestate  on  November  19,  2011  with  about 
$234,000  remaining  in  her  trust  sub‐account.  This  litigation 
did not begin until 2015, after the Foundation refused the Es‐
tate’s written demand that it pay the remainder to the Estate 
for the benefit of Givens’s children. On April 6, 2015, the Foun‐
dation  filed  this  action  seeking  a  declaratory  judgment  that 
the Foundation rightfully retained the remaining assets of the 
trust.  The  Estate  counterclaimed,  arguing  that  the  court 
should order the Foundation to pay the remaining money to 
the Estate.  
    Both  parties  moved  for  summary  judgment.  The  district 
court first concluded that the trust agreement provides unam‐
biguously that the remaining assets should go to the Founda‐
tion.  Moving  on  to  the  Estate’s  equitable  theories,  the  court 
found no basis for rescission or deviation but found that gen‐
uine issues of material fact barred summary judgment on the 
No. 17‐1817                                                          9

Estate’s  reformation  theory  and  the  Foundation’s  laches  de‐
fense.  The  court  denied  summary  judgment  on  those  ques‐
tions, and the case went to trial. 
    The court held a bench trial on two questions: (1) whether 
the  Estate  could  overcome  the  agreement’s  language  with 
clear and convincing evidence that Givens intended her Es‐
tate to receive the money; and (2) whether the Estate’s delay 
was  unreasonable  and  prejudicial  to  the  Foundation.  The 
court found that the Estate’s evidence was insufficient to over‐
come  the  agreement’s  text.  The  court  noted  that  the  Estate’s 
evidence about Givens’s relationship with her family did not 
address her intent when she signed the agreement. Accord‐
ingly,  the  court  declined  to  reform  the  trust  and  instead  al‐
lowed its text, as the court understood it, to control. 
    The court also found that laches would bar the Estate’s eq‐
uitable claims in any event. The court found that the family 
knew as early as November 23, 2011 that the Foundation in‐
tended to keep the funds. It concluded that laches applied be‐
cause  the  Estate  unreasonably  delayed  and  that  the  delay 
prejudiced  the  Foundation.  The  court  entered  judgment  for 
the Foundation.  
II.  Analysis 
    Reese’s  claim  for  equitable  reformation  has  considerable 
force, but we find that the agreement was ambiguous and that 
construing it offers the more straightforward resolution. On 
the Foundation’s motion for summary judgment, the district 
court found that the agreement unambiguously provided that 
Givens’s  failure  to  name  a  proper  remainder  beneficiary 
meant  that  the  Foundation  was  entitled  to  keep  the  money. 
10                                                                  No. 17‐1817 

We review this conclusion de novo, and we respectfully disa‐
gree with our colleague on the district court.1 
    Under  Indiana  law,  which  governs  this  trust  agreement, 
the meaning of a trust instrument is a question of law, and the 
court’s primary role is to discern the settlor’s intent. University 
of Southern Indiana Found. v. Baker, 843 N.E.2d 528, 531–32 (Ind. 

                                                 
      1 As noted, the district court found that laches would bar the Estate’s 

claim for equitable relief, whether on theories of mistake, reformation, or 
rescission. The district court’s laches finding was based on clearly errone‐
ous findings of fact. Givens died in November 2011. In finding delay and 
prejudice,  the  district  court  appears  to  have  focused  on  the  fact  that  in 
early 2012 the Foundation told Reese, as representative of his mother’s Es‐
tate, that the Foundation did not intend to transfer the money to the Estate. 
The rest of the story, however, was that the Foundation told Reese that the 
money would go to the State of Missouri, which would be the most com‐
mon outcome for a special needs trust upon the death of the life benefi‐
ciary. There is no evidence that the family knew before early 2015 that the 
Foundation  intended  to  retain  Givens’s  money  for  itself.  Instead,  all  the 
relevant evidence indicates that the Foundation led the family to believe 
that Givens owed the full remainder to Missouri. The Foundation’s inter‐
nal records indicate that by November 2013, it had not notified the family 
it intended to retain the money. None of the Foundation’s witnesses could 
recall ever telling the family how they interpreted the agreement, or even 
reaching a final decision to keep the remaining money. Yet the Foundation 
began to transfer money out of Givens’s sub‐account to other Foundation 
accounts  less  than  two  months  after  her  death.  By  February  2014,  the 
Foundation had spent it all. But it was not until early 2015 that the Foun‐
dation told the Estate that the Foundation itself had kept the money and 
did not intend to pay either Missouri or the Estate. The Foundation then 
quickly filed this  declaratory  judgment action.  We  see  in  this  record  no 
factual basis for finding that the Estate, having been misled by the Foun‐
dation,  delayed  unreasonably  in  asserting  its  rights,  let  alone  that  the 
Foundation reasonably relied to its detriment on the inaction of the Estate, 
which it had misled about the destination of the money left in Givens’s 
trust account. 
No. 17‐1817                                                          11

2006). To discern intent, Indiana follows the four corners rule. 
If the instrument is clear, then the court will consider only its 
language. Id. at 532. This rule is based on the strong but not 
irrebuttable  presumption  that  an  unambiguous  document 
“accurately  expresses”  the  settlor’s  intent.  Restatement 
(Third)  of  Property:  Wills  and  Other  Donative  Transfers, 
§ 10.2 cmt. i. But when a trust instrument is ambiguous as ap‐
plied to the circumstances, its text alone is not sufficient to de‐
cide the case. University of Southern Indiana Found., 843 N.E.2d 
at 535 (ʺ[W]here an instrument is ambiguous, all relevant ex‐
trinsic evidence may properly be considered in resolving this 
ambiguity.”). 
    A.  Ambiguity 
    Language of a contract, will, or trust is not ambiguous of 
course simply because two parties argue for different mean‐
ings.  In  re  Estate  of  Stayback,  38  N.E.3d  705,  711  (Ind.  App. 
2015). Rather, it is ambiguous if reasonable people could come 
to contrary conclusions about its meaning under the circum‐
stances.  University  of  Southern  Indiana  Found.,  843  N.E.2d  at 
532. The Foundation contends that the agreement is unambig‐
uous, but its arguments fail to address the ambiguity posed 
in  Section  IV,  especially  where  the  evidence  shows  that  the 
Foundation  intentionally  drafted  the  agreement  to  confuse 
readers as sophisticated as government officials. In our anal‐
ysis, we put to one side Givens’s infirmities and limitations, 
which would only strengthen her case. 
   For the Foundation to succeed, the agreement must clearly 
provide that the Foundation will retain the money if there is 
no surviving remainder beneficiary. Otherwise, Givens’s fail‐
12                                                       No. 17‐1817 

ure to name a remainder beneficiary does not express her in‐
tent to give the money to the Foundation. On this point, the 
agreement is ambiguous because it contradicts itself. 
    First, the agreement says flatly in Section IV, subject to an 
inapplicable  exception,  that  the  Foundation  itself  “shall  not 
retain any portion of the Beneficiary’s trust Sub‐Account upon 
his or her death.” Three sentences later, it says that if there are 
no  surviving  remainder  beneficiaries,  “then  and  only  then 
shall said money remain with the trust.” One could read the 
latter sentence as qualifying the former, but the former sen‐
tence (“shall not retain”) includes no signal that another qual‐
ification  or  exception  is  coming.  The  text  itself  does  not  re‐
solve  the  contradiction.  Given  these  two  contradictory  sen‐
tences,  reasonable  people  could  come  to  two  conclusions 
about whether, in the absence of a surviving beneficiary, the 
agreement  awards  the  money  to  the  Foundation.  Readers 
who  emphasize  the  former  sentence  will  conclude  that  the 
Foundation will never retain remainder funds. Readers who 
emphasize the latter will conclude that failing to name a re‐
mainder beneficiary gives any leftover money to the Founda‐
tion. The Foundation points to the latter sentence to support 
its position, but fails to come to grips with the former sentence 
that contradicts its argument. 
      B.  Intent 
    Having found ambiguity, we may look beyond the agree‐
ment’s language when construing it. University of Southern In‐
diana Found., 843 N.E.2d at 535. Our goal is still to determine 
the settlor’s intent, but we no longer presume that the trust’s 
language accurately expresses it. Restatement (Third) of Prop‐
erty:  Wills  and  Other  Donative  Transfers,  § 10.2  cmt.  i.  In‐
stead, we consider other facts, including “the circumstances 
No. 17‐1817                                                         13

existing  at  the  time  the  instrument  was  executed.”  Mala‐
chowski  v.  Bank  One,  Indianapolis,  590  N.E.2d  559,  566  (Ind. 
1992). The issue is what Givens intended when she signed the 
agreement naming herself as the remainder beneficiary. 
    We find no reason to believe that Givens intended any re‐
maining money to go to the Foundation, which was a stranger 
to her,  rather  than  to  her children.  Berry v.  Ford, 829  N.E.2d 
1052, 1055 (Ind. App. 2005) (reasoning that where intent is in 
doubt,  “a  construction  should  be  used  which  considers  the 
natural impulses of people”). The only plausible conclusion is 
that Givens intended the money to go to her Estate and thus 
to  her  children  upon  her  death.  When  Givens  signed  the 
agreement, she was an uncounseled layperson (at least on this 
record—the Estate is also pursuing a legal malpractice claim 
against  the  Missouri  law  firm  that  advised  her  to  fund  the 
trust).  She  certainly  was  not  familiar  with  the  intricacies  of 
trusts and estates. When “it clearly and distinctly appears that 
the testator did not intend to employ the terms in their tech‐
nical sense,” then the court will apply “the meaning which the 
testator  intended  they  should  receive.”  Grise  v.  Weiss,  11 
N.E.2d 146, 149 (Ind. 1937), quoting Ridgeway v. Lanphear, 99 
Ind.  251,  252  (1884);  see  also  University  of  Southern  Indiana 
Found.,  843  N.E.2d  at  534  (considering  extrinsic  evidence 
when  ambiguity  in  a  trust  instrument  “creates  substantial 
doubt” that the settlor intended words to have their “technical 
meaning”).  When  a  layperson  drafts  a  donative  transfer,  it 
should “be construed to have the meaning that a lay drafter 
would have intended.” Restatement (Third) of Property: Wills 
and Other Donative Transfers, § 10.2 cmt. e. Givens wrote that 
her money should return to her upon her death. The most sen‐
sible construction of this ambiguous document is to construe 
14                                                             No. 17‐1817 

Section V as if Givens had named her Estate, not herself, as 
the remainder beneficiary.  
     Our conclusion is consistent with the principles that heirs 
“are not to be disinherited by conjecture” and that words will 
not be given their ordinary meaning if “absurdity or some re‐
pugnance” would result. Berry v. Ford, 829 N.E.2d 1052, 1055 
(Ind. App. 2005); Haworth v. Hubbard, 44 N.E.2d 967, 970 (Ind. 
1942). We think it highly improbable that when Givens iden‐
tified  herself  as  the  remainder  beneficiary,  she  actually  in‐
tended to give the money to the Foundation. There is no other 
evidence that she would have wanted that result. The Foun‐
dation provided Givens with a service by managing her assets 
for what turned out to be just a few weeks before she died—a 
service  for  which  Givens  paid  the  Foundation.  There  is  no 
plausible  reason  she  would  have  intended  to  give  it  all  the 
money that might be left upon her death. 
    Finally, we must note that the Foundation’s counsel, Shane 
Service, testified that he intentionally drafted Section IV to con‐
fuse Missouri government officials. When a trust document is 
ambiguous,  Indiana  applies  the  rules  of  contract  interpreta‐
tion. Stayback, 38 N.E.3d at 710–11. Ordinarily, when “there is 
ambiguity  in  a  contract,  it  is  construed  against  its  drafter.” 
MPACT Construction Group LLC v. Superior Concrete Construc‐
tors, Inc., 802 N.E.2d 901, 910 (Ind. 2004). That rule of construc‐
tion applies here, where the trustee seeks to benefit from lan‐
guage that it drafted with the intent to confuse.2 
   We thus conclude that the agreement is best construed as 
providing that the remainder funds go to the Estate of Theresa 
                                                 
      2 The Indiana Roll of Attorneys indicates that Mr. Service’s law license 

has been suspended indefinitely. 
No. 17‐1817                                                    15

Givens.  Having reached this  conclusion  as a  matter of legal 
interpretation, we need not reach the Estate’s equitable claims 
or  the  Foundation’s  dubious  invocation  of  the  equitable  de‐
fense  of  laches.  The  judgment  of  the  district  court  is 
REVERSED  and  the  case  is  REMANDED  for  entry  of  judg‐
ment ordering the Foundation to pay the  Estate $234,181.23 
plus prejudgment interest.